Barnard, P. J.
By the first section of chapter 713, Laws 1887, a tax of 5 per cent, is imposed upon collateral inheritances. The defendant St. Paul’s Church is a religious corporation. A legacy is given to it. Another defendant, Trinity College, is an institution of learning, chartered under the laws of Connecticut. Another defendant is a missionary society incorporated under the laws of this state. Are these three corporations to take the legacy free of the collateral tax? The words of the collateral tax law exempt all bequests and legacies “to * * * the societies, corporations, and institutions now exempted by law from taxation.” As to the church, the Revised Statutes only exempt “every building for public worship, * * * and the several lots where such buildings are situated, and the furniture belonging to each of them.” Section 4, 2 Rev. St. (Banks’ 7th Ed.) p. 982. The church does not fall within the exemption of subdivision 6 of that section: “All stocks owned by the state, or by literary or charitable institutions.” The ease shows no stock owned by the church. The section applies only to stock in state corporations,—and upon this stock the corporations were made to pay the tax to the state,—and to literary and charitable institutions. Chapter 195, Laws 1885. The church is not exempted under subdivision 7 of that chapter: “ The personal estate of every incorporated company not made liable to taxation on its capital in the fourth title of this chapter.” The fourth title, as it stood when that fourth section was drawn, contained provisions for the taxation of corporations upon their capital. If the corporation made no profit, it was exempt. 1 Rev. St. (2d Ed.) p. 404, § 9 Some corporations could commute, (section 11;) and some were exempted unless an income of 5 per cent, was made, (section 12.) Sections 9, 10, 11, 12, 13, and 14 were repealed by chap-456, 1857, and c. 654, Laws 1853; but the title still stands as one affecting corporations liable because they derive an income upon capital or otherwise. The exemption in subdivision 7 only applied to the personal property of a corporation which paid a tax on their stock, which was intended to include all their personal property. Churches were not included. The defendant church has therefore no exemption from the tax. The same conclusion must be reached in the case of the missionary society. There is no law exempting them as missionary societies; and the law (subdivisions 6 and 7 of section 4, above) gave them no exemption from a tax upon personal property outside of stocks held in state corporations. The case of Trinity College is different, in this: It is a foreign corporation, but is exempt from taxation from its charter. The charter of Connecticut has no extraterritorial force. The collateral inheritance tax must be construed with respect to the state laws giving exemption from taxation. “All corporations not exempted by law” from taxation in J une, 1887, is the test of exemption from the collateral inheritance tax. The defendant Trinity College does not come within the description. The legacies should therefore all be held subject to the tax of 5 per cent.
*810Pratt, J„ concurs.